Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha Varghese on 2/16/2022.

The application has been amended as follows: 

1. (Currently Amended) A combustor, comprising: 
a casing having an air chamber filled with air inside the casing; 
a plurality of mixing passage forming members defining a plurality of mixing passages, respectively, each of the plurality of mixing passages being connected at an inlet side to the air chamber and at an outlet side to a combustion chamber, and each of the plurality of mixing passage forming members having an inlet formed at the inlet side of a corresponding mixing passage of the plurality of mixing passages so as to communicate with the air chamber; 
a plurality of fuel nozzles disposed inside the air chamber, each of the plurality of fuel nozzles having a fuel injection hole, positioned upstream of the inlet of a corresponding mixing passage forming member of the plurality of mixing passage forming members, for injecting fuel downstream; and 

wherein:
the casing has the fuel chamber for storing the fuel inside the casing, the fuel chamber being formed between the air chamber and the combustion chamber; 
a first fuel nozzle of the plurality of fuel nozzles is adjacent to a second fuel nozzle of the plurality of fuel nozzles; 
2the fuel injection hole of the first fuel nozzle and the fuel injection hole of the second fuel nozzle are directed to a common inlet of the inlets when viewed from upstream to downstream along an axial direction of the casing, 
one of the plurality of fuel nozzles has a bottomed cylindrical shape with a closed terminal end and an open terminal end; 
the open terminal end of the one of the plurality of fuel nozzles is connected to the first opening of the porous plate; and 
the fuel is to flow from the fuel chamber 

10. (Currently Amended) A gas turbine, comprising: 
a combustor; 
a compressor for compressing air to be supplied to the combustor; and 
3a turbine configured to be driven by a combustion gas discharged from a combustion chamber of the combustor, 
wherein the combustor comprises: 
a casing having an air chamber filled with the air inside the casing; 

a plurality of fuel nozzles disposed inside the air chamber, each of the plurality of fuel nozzles having a fuel injection hole, positioned upstream of the inlet of a corresponding mixing passage forming member of the plurality of mixing passage forming members, for injecting fuel downstream; and 
a porous plate separating the air chamber from a fuel chamber, the porous plate having a first opening connecting the air chamber and the fuel chamber, and a second opening, forming the inlet of one of the plurality of mixing passages, connecting the air chamber and the one of the plurality of mixing passages, 
wherein: 
the casing has the fuel chamber for storing the fuel inside the casing, the fuel chamber being formed between the air chamber and the combustion chamber; 
a first fuel nozzle of the plurality of fuel nozzles is adjacent to a second fuel nozzle of the plurality of fuel nozzles; 
4the fuel injection hole of the first fuel nozzle and the fuel injection hole of the second fuel nozzle are directed to a common inlet of the inlets when viewed from upstream to downstream along an axial direction of the casing; 
one of the plurality of fuel nozzles has a bottomed cylindrical shape with a closed terminal end and an open terminal end; 
the open terminal end of the one of the plurality of fuel nozzles is connected to the first opening of the porous plate; and 
the fuel chamber 

Reasons for Allowance
Claims 1, 4, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Singh et al (US 20130232979 as referenced in OA dated 12/09/2021) and Dinu et al (US 20060000216 as referenced in OA dated 12/09/2021).
Regarding claim 1 and 10, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the respective claim, a fuel nozzle of a plurality of fuel nozzles having a bottomed cylindrical shape with a closed terminal end and a closed terminal end wherein fuel flowing from the fuel chamber to the fuel nozzle through the open terminal end of the fuel nozzle.  Singh and Dinu teach a gas turbine engine with a combustor.  Singh does not teach a fuel nozzle having a bottomed cylindrical end.  Dinu teaches a fuel chamber feeding a fuel nozzle having a bottomed cylindrical shape with a closed end and an open end, but the fuel flowing from the fuel chamber to the fuel nozzle does not flow through the open end because the fuel flows to the fuel nozzle via holes in the fuel chamber.
Regarding claim 4, the claim is allowed at least by virtue of its respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741